 

Exhibit 10.1

 

Execution Version

 

TENDER AND SUPPORT AGREEMENT

 

TENDER AND SUPPORT AGREEMENT, dated as of February 5, 2016 (this “Agreement”),
among VTech Holdings Limited, an exempted company incorporated in Bermuda with
limited liability (“Parent”), Bonita Merger Sub, L.L.C., a Delaware limited
liability company and a wholly-owned subsidiary of Parent (“Acquisition Sub”),
and each of the Persons listed as a “Stockholder” on the signature pages hereto
(collectively, the “Stockholders”). Capitalized terms used herein without
definition shall have the respective meanings specified in the Merger Agreement
(as defined below).

 

WHEREAS, each Stockholder is, as of the date hereof, the record and Beneficial
Owner (as defined in Section 6.11 below) of issued and outstanding shares of
Class A common stock, par value $0.0001 per share, of the Company (the “Company
Shares”); and

 

WHEREAS, as a condition and inducement to Parent’s and Acquisition Sub’s
willingness to enter into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), with LeapFrog Enterprises, Inc., a Delaware
corporation (the “Company”), Parent has requested each Stockholder, and each
Stockholder has agreed, to enter into this Agreement with respect to all of the
Company Shares that such Stockholder Beneficially Owns at any time during the
Support Period (as defined in Section 6.11 below).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1          Agreement to Tender

 

1.1           Tender of Company Shares. Each Stockholder agrees: (i) to promptly
(and, in any event, not later than ten (10) Business Days after commencement of
the Offer) validly tender or cause to be validly tendered into the Offer,
pursuant to and in accordance with the terms and procedures of the Offer, the
Offer Documents and Rule 14d-2 under the Exchange Act, all of the Company Shares
Beneficially Owned by such Stockholder as of the commencement of the Support
Period (free and clear of any Encumbrances, except for any applicable
restrictions on transfer under the Securities Act and the rules and regulations
promulgated thereunder that would not in any event prevent such Stockholder from
tendering their Company Shares in accordance with this Agreement or otherwise
complying with such Stockholder’s obligations under this Agreement); and (ii) if
such Stockholder acquires Beneficial Ownership of any additional Company Shares
during the Support Period, to promptly (and, in any event, not later than three
(3) Business Days after the acquisition of Beneficial Ownership of such
additional Company Shares) validly tender or cause to be validly tendered into
the Offer, pursuant to and in accordance with the terms of the Offer, all of
such additional Company Shares (free and clear of any Encumbrances, except for
any applicable restrictions on transfer under the Securities Act and the rules
and regulations promulgated thereunder that would not in any event prevent such
Stockholder from tendering their Company Shares in accordance with this
Agreement or otherwise complying with such Stockholder’s obligations under this
Agreement).

 

1.2           No Withdrawal. Each Stockholder agrees not to withdraw, and not to
cause or permit to be withdrawn, any Company Shares from the Offer unless and
until the termination of this Agreement in accordance with Section 6.3 hereof.

 

 

 

 

1.3           Conditional Obligation. Each Stockholder acknowledges and agrees
that Acquisition Sub’s obligation to accept for payment any Company Shares
tendered into the Offer, including any Company Shares tendered by such
Stockholder, is subject to the terms and conditions of the Merger Agreement, the
Offer and the Offer Documents.

 

SECTION 2         Voting Agreement; Grant of Proxy

 

2.1           Voting Agreement. Each Stockholder hereby agrees that, during the
Support Period, such Stockholder shall, at every meeting of the stockholders of
the Company called for such purpose, and at every adjournment or postponement
thereof (or in any other circumstances upon which a vote, consent or approval is
sought, including by written consent), vote such Company Shares Beneficially
Owned by such Stockholder (to the extent that any such Company Shares
Beneficially Owned by such Stockholder are not otherwise purchased in the Offer)
(a) in favor of the adoption of the Merger Agreement and the approval of the
Merger and the other transactions contemplated by the Merger Agreement, and (b)
against the approval of any (i) Acquisition Proposal, (ii) reorganization,
recapitalization, dissolution, liquidation or winding-up of the Company or any
other extraordinary transaction involving the Company, in each case other than
the Offer, the Merger or any of the other transactions contemplated by the
Merger Agreement, (iii) change in Persons who constitute the Company Board,
other than in connection with any appointment by Parent of directors to the
Company Board pursuant to Section 1.4 of the Merger Agreement or (iv) corporate
action (including any amendment of the Company’s certificate of incorporation or
bylaws) the consummation of which would or could reasonably be expected to
frustrate, prevent, or delay the consummation, of any of the transactions
contemplated by the Merger Agreement. Each Stockholder shall ensure that, during
the Support Period, any other Person having voting power with respect to any
Company Shares Beneficially Owned by such Stockholder will vote any such shares
in favor of the matters described in clause (a) of the preceding sentence, and
will vote against the approval of the matters described in clauses (b)(i)
through (iv) of the preceding sentence.

 

2.2           Irrevocable Proxy. Each Stockholder hereby revokes (or agrees to
cause to be revoked) any and all previous proxies granted with respect to the
Company Shares Beneficially Owned by such Stockholder with respect to any of the
matters contemplated by Section 2.1 above.  Each Stockholder agrees not to grant
any proxy (whether revocable or irrevocable) to any Person that conflicts with
the proxy granted by such Stockholder pursuant to this Section 2.2, and any
attempt to do so shall be void and of no force and effect.  By entering into
this Agreement, each Stockholder hereby grants a proxy in the form attached
hereto as Exhibit A appointing Parent as such Stockholder’s sole and exclusive
attorney-in-fact and proxy, with full power of substitution, for and in such
Stockholder’s name, to vote or act by written consent, express consent or
dissent, or otherwise to utilize such voting power in the manner contemplated by
Section 2.1 above as Parent or its proxy or substitute shall, in Parent’s sole
discretion, deem proper with respect to the Company Shares Beneficially Owned by
such Stockholder.  The proxy granted by each Stockholder pursuant to this
Article 2 is irrevocable and is granted in consideration of Parent and
Acquisition Sub entering into this Agreement and the Merger Agreement and
incurring certain related fees and expenses and is given to secure the
performance of the duties of each Stockholder under this Agreement.  Each
Stockholder shall take such further action or execute such other instruments as
may be reasonably necessary to effectuate the intent of this proxy. The proxy
granted by each Stockholder shall not be exercised to vote, consent or act on
any matter except as contemplated by Section 2.1 above.  The proxy granted by
each Stockholder shall be revoked, terminated and of no further force or effect,
automatically and without further action, upon termination of this Agreement in
accordance with Section 6.3 hereof. The power of attorney granted herein is a
durable power of attorney and shall survive the dissolution, bankruptcy, death
or incapacity of such Stockholder.

 

 2 

 

 

SECTION 3         Representations and Warranties of Each Stockholder

 

Each Stockholder hereby represents and warrants to Parent that:

 

3.1           Corporation Authorization.  The execution and delivery of this
Agreement by such Stockholder and the consummation by such Stockholder of the
transactions contemplated hereby are within the power of such Stockholder and,
if applicable, have been duly authorized by all necessary corporate or other
action on the part of such Stockholder, and no other corporate proceedings on
the part of such Stockholder are necessary to authorize this Agreement.  This
Agreement, assuming the due authorization, execution and delivery by Parent and
Acquisition Sub, constitutes the valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
subject to (i) Laws of general application relating to bankruptcy, insolvency
and the relief of debtors and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.  If this Agreement is being
executed in a representative or fiduciary capacity, the Person signing this
Agreement has full power and authority to enter into and perform this Agreement.

 

3.2           Non-Contravention.  The execution and delivery by such Stockholder
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not (i) violate or cause a violation of any of the provisions of
the Organizational Documents of such Stockholder, if any, (ii) violate or cause
a violation of any Law applicable to such Stockholder, (iii) conflict with or
violate or cause a default (with or without notice or lapse of time or both)
under, or give rise to any right of termination, cancellation or acceleration or
to a loss of any benefit to which such Stockholder is entitled under any
provision of any contract binding on such Stockholder or any of such
Stockholder’s properties or assets, including the Company Shares Beneficially
Owned by such Stockholder or (iv) result in the imposition of any Encumbrance on
any asset of such Stockholder.

 

3.3           Ownership of Company Shares.  Each Stockholder is the respective
Beneficial Owner of the Company Shares held by such Stockholder, free and clear
of any Encumbrances (including any restriction on the right to vote or otherwise
dispose of the Company Shares Beneficially Owned by such Stockholder), except
for any applicable restrictions on transfer under the Securities Act and the
rules and regulations promulgated thereunder that would not in any event prevent
such Stockholder from tendering their Company Shares in accordance with this
Agreement or otherwise complying with such Stockholder’s obligations under this
Agreement.  None of such Company Shares is subject to any voting trust or other
contract with respect to the voting of such Company Shares, except (i) as set
forth in this Agreement or (ii) as would not prevent or materially delay the
consummation by such Stockholder of the transactions contemplated hereby or the
performance by such Stockholder of its covenants and obligations hereunder.

 

 3 

 

 

3.4           No Litigation.  As of the date of this Agreement, there is no
claim, action, investigation or other Legal Proceeding pending or, to the
knowledge of such Stockholder, threatened against such Stockholder at law or in
equity before or by any Governmental Body that could reasonably be expected to
impair the ability of such Stockholder to perform such Stockholder’s obligations
hereunder or consummate the transactions contemplated hereby.

 

3.5           Acknowledgements. Such Stockholder understands and acknowledges
that Parent and Acquisition Sub are entering into the Merger Agreement in
reliance upon such Stockholder's execution and delivery of this Agreement and
the representations and warranties of such Stockholder herein.

 

SECTION 4         Representations and Warranties of Parent and Acquisition Sub

 

Parent and Acquisition Sub hereby represent and warrant to each Stockholder:

 

4.1           Corporation Authorization.  The execution and delivery by Parent
and Acquisition Sub of this Agreement and the consummation by Parent and
Acquisition Sub of the transactions contemplated hereby are within the corporate
powers of Parent and the corporate powers of Acquisition Sub and have been duly
authorized by all necessary corporate or other action.  This Agreement, assuming
the due authorization, execution and delivery by each other Stockholder,
constitutes the valid and binding obligation of Parent and Acquisition Sub,
enforceable against Parent and Acquisition Sub in accordance with its terms,
subject to (i) Laws of general application relating to bankruptcy, insolvency
and the relief of debtors and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

SECTION 5         Covenants of StockholderS

 

5.1           No Proxies for, Encumbrances on or Disposition of Company Shares.

 

(a)          During the Support Period, except pursuant to the terms of this
Agreement or in connection with the Offer and the Merger, each Stockholder shall
not, without the prior written consent of Parent, directly or indirectly, (a)
grant any proxies, or enter into any voting trust or other contract, with
respect to the voting of any Company Shares Beneficially Owned by such
Stockholder with respect to any matter contemplated by Section 2.1 above, (b)
sell, assign, transfer, tender, encumber or otherwise dispose of, or enter into
any contract with respect to the direct or indirect sale, assignment, transfer,
tender, encumbrance or other disposition of, any such Company Shares or (c) take
any other action that would make any representation or warranty of such
Stockholder contained herein untrue or incorrect in any material respect or in
any way restrict, limit or interfere in any material respect with the
performance of such Stockholder’s obligations hereunder, or seek to do or
solicit any of the foregoing actions, or cause or permit any other Person to
take any of the foregoing actions.  Without limiting the generality of the
foregoing, during the Support Period, each Stockholder shall not tender, agree
to tender or cause or permit to be tendered any Company Shares Beneficially
Owned by such Stockholder into or otherwise in connection with any tender or
exchange offer, except pursuant to the Offer.

 

 4 

 

 

(b)          Notwithstanding the foregoing clause (i), each Stockholder may
transfer Company Shares held by such Stockholder to any of the other
Stockholders party to this Agreement with Parent and Acquisition Sub or to any
member of such Stockholder’s immediate family (or to any trust established for
the benefit of one or more members of such Stockholder’s immediate family);
provided that a transfer referred to in this sentence shall be permitted only
if, as a precondition to such transfer, the transferee agrees in a writing,
reasonably satisfactory in form and substance to Parent, to be bound by all of
the terms of this Agreement.

 

5.2           No Solicitation.  Neither such Stockholder (in the Stockholder’s
capacity as such), nor any of such Stockholder’s Subsidiaries or other
Affiliates, if any, shall, nor shall such Stockholder or any of such
Stockholder’s Subsidiaries or other Affiliates, if any, authorize or permit any
of their or their respective directors, officers, employees, advisors, agents or
other representatives (together, “Representatives”) to, and each Stockholder
shall instruct, and cause each applicable Subsidiary and Affiliate of such
Stockholder to instruct, each such Representative not to, directly or
indirectly, take any action that the Company and its Representatives are
prohibited from taking pursuant to Section 5.2(a)(i)-(iii) of the Merger
Agreement (provided, however, that for the avoidance of doubt, none of the
remaining sections of Section 5.2 of the Merger Agreement applicable to the
Company and its Representatives shall be deemed applicable to such Stockholder
for purposes of this Section 5.2).  Nothing in this Agreement shall be construed
to prohibit such Stockholder or any of such Stockholder’s Representatives who is
an officer or member of the Company Board from taking any action in his or her
capacity as an officer or member of the Company Board, in each case only as
permitted by the Merger Agreement, or, subject to the provisions in the Merger
Agreement, from taking any action with respect to any Acquisition Proposal in
such Person’s capacity as an officer or member of the Company Board.

 

5.3           Termination of Negotiations.  Each Stockholder shall, and shall
cause their Subsidiaries or other Affiliates, if any, and any of their
respective Representatives to immediately cease any and all existing discussions
or negotiations with any Person conducted heretofore with respect to any
Acquisition Proposal. Unless and until the Company Board formally determines in
accordance with Section 5.2(b) of the Merger Agreement that an Acquisition
Proposal is a Superior Proposal, and to cause the Company to terminate the
Merger Agreement in accordance with Section 7.1(e) thereof and concurrently
enter into an Alternative Acquisition Agreement in response and with respect to
such Superior Proposal, each Stockholder shall also refrain from engaging in any
future discussions or negotiations with any Person (other than Parent and its
Affiliates, and their respective Representatives) with respect to the sale of
any Company Shares held by such Stockholder (other than to state that he, she or
it is currently not permitted to engage in such discussions or negotiations).
Following the Company Board making the foregoing determinations, each
Stockholder shall be permitted to engage in such discussions or negotiations
with the Person making such Acquisition Proposal (and its Affiliates and their
respective Representatives).

 

5.4           Publicity.  Each Stockholder, and each of such Stockholder’s
Subsidiaries or other Affiliates, if any, shall not, and shall cause their
respective Representatives, if any, not to, directly or indirectly, make any
press release, public announcement or other public communication with respect to
this Agreement or the Merger Agreement or any of the transactions contemplated
hereby and thereby, without the prior written consent of Parent.  Each
Stockholder hereby (i) consents to and authorizes the publication and disclosure
by Parent, Acquisition Sub and the Company (including in the Offer Documents,
Schedule 14D-9 or any other publicly filed documents relating to the Merger, the
Offer or any other transaction contemplated by the Merger Agreement) of: (a)
such Stockholder’s identity; (b) such Stockholder’s Beneficial Ownership of
Company Shares; and (c) the nature of such Stockholder’s commitments,
arrangements and understandings under this Agreement and (ii) agrees as promptly
as practicable to notify Parent, Acquisition Sub and the Company of any required
corrections with respect to any written information supplied by such Stockholder
specifically for use in any such Offer Documents, Schedule 14D-9 or other
disclosure document.  Notwithstanding the foregoing, nothing herein shall limit
or affect any actions taken by such Stockholder (or any of such Stockholder’s
Representatives) who is an officer or member of the Company Board, solely in
their capacity as such, in each case only as permitted by the Merger Agreement.

 

 5 

 

 

5.5           Additional Shares; Changes to Shares; Stop-Transfer Order.  

 

(a)          In the event that such Stockholder acquires Beneficial Ownership
of, or the power to dispose of or vote or direct the disposition or voting of,
any additional Company Shares or other interests in or with respect to the
Company, such Company Shares or other interests shall, without further action of
the parties, be subject to the provisions of this Agreement.  Each Stockholder
shall promptly notify Parent and Acquisition Sub of any such event.

 

(b)          In case of a stock dividend or distribution, or any change in
Company Shares by reason of any stock dividend or distribution, split-up,
recapitalization, combination, exchange of shares or the like, the term “Company
Shares” shall be deemed to refer to and include the Company Shares as well as
all such stock dividends and distributions and any securities into which or for
which any or all of the Company Shares may be changed or exchanged or which are
received in such transaction.

 

(c)          In furtherance of this Agreement, concurrently herewith, each
Stockholder shall, and hereby does authorize the Company or its counsel to,
notify the Company’s transfer agent that there is a stop transfer order with
respect to all of the Company Shares Beneficially Owned by such Stockholder (and
that this Agreement places limits on the voting and transfer of such Company
Shares). The parties hereto agree that such stop transfer order shall be removed
and shall be of no further force and effect upon termination of this Agreement
in accordance with Section 6.3 hereof.

 

5.6           Waiver of Appraisal and Dissenters’ Rights and Actions.  Each
Stockholder hereby (i) waives and agrees not to exercise any rights (including
under Section 262 of the General Corporation Law of the State of Delaware) to
demand appraisal of any Company Shares Beneficially Owned by such Stockholder or
rights to dissent (or other such similar rights) from the Merger which may arise
with respect to the Merger and (ii) agrees not to commence or participate in,
and to take all actions necessary to opt out of any class in any class action
with respect to, any claim, derivative shareholder action or other Legal
Proceeding, against Parent, Acquisition Sub, the Company or any of their
respective successors relating to the negotiation, execution or delivery of this
Agreement or the Merger Agreement or the making or consummation of the Offer or
consummation of the Merger, including any Legal Proceeding (x) challenging the
validity of, or seeking to enjoin or delay the operation or consummation of, any
provision of this Agreement or the Merger Agreement (including any claim seeking
to enjoin or delay the consummation of the Offer or the Closing) or (y) alleging
a breach of any fiduciary duty of the Company Board in connection with the
Merger Agreement or the transactions contemplated thereby. Each Stockholder
agrees to provide prompt written notice to Parent upon obtaining knowledge of
the commencement, or the threat of commencement, of any such claims set forth in
the foregoing clause (ii).

 

 6 

 

 

SECTION 6         Miscellaneous

 

6.1           Other Definitional and Interpretative Provisions.  Unless
specified otherwise, in this Agreement the obligations of any party hereto
consisting of more than one Person are several and not joint.  For purposes of
this Agreement, whenever the context requires: (i) the singular number shall
include the plural, and vice versa; and (ii) the masculine gender shall include
the feminine and neuter genders; the feminine gender shall include the masculine
and neuter genders; and the neuter gender shall include masculine and feminine
genders. As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.” Except as
otherwise indicated, all references in this Agreement to “Sections,” “Exhibits,”
“Annexes” and “Schedules” are intended to refer to Sections of this Agreement
and Exhibits, Annexes and Schedules to this Agreement. The words “hereof,”
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  All references in this Agreement to “$” are intended to refer to
U.S. dollars. The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement. References
to any Person include the successors and permitted assigns of that Person.  

 

6.2           Further Assurances.  Parent, Acquisition Sub and each Stockholder
(in their respective capacity as such) will each execute and deliver, or cause
to be executed and delivered, all further documents and instruments as the other
may reasonably request to consummate and make effective the transactions
contemplated by this Agreement.  Without limitation of the preceding
obligations, each Stockholder shall, to the extent requested by Parent,
promptly: (i) use commercially reasonable efforts to cause each other Person
having voting power with respect to any Company Shares Beneficially Owned by
such Stockholder to execute and deliver to Parent a proxy with respect to such
shares, which shall be identical to the proxy in Section 2.2 above; and (ii)
upon request, surrender or cause to be surrendered the certificates, if any,
representing the Company Shares Beneficially Owned by such Stockholder so that
the transfer agent for such shares may affix thereto an appropriate legend
referring to this Agreement.

 

6.3           Amendments; Termination.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective.  This
Agreement shall terminate automatically with respect to each Stockholder upon
the earliest of (i) the Effective Time, (ii) the valid termination of the Merger
Agreement in accordance with its terms or (iii) the mutual written consent of
Parent and such Stockholder; provided, however, that no termination of this
Agreement shall relieve any party hereto from any liability for any breach of
any provision of this Agreement prior to such termination and Article 6 shall
survive any termination of this Agreement.

 

 7 

 

 

6.4           Expenses.  Whether or not any of the transactions contemplated by
the Merger Agreement or this Agreement are consummated, each party hereto shall
pay its own expenses incident to preparing for, entering into and carrying out
this Agreement and the transactions contemplated hereby.

 

6.5           Successors and Assigns. This Agreement shall be binding upon, and
shall be enforceable by and inure to the benefit of, the parties hereto and
their respective successors and assigns. Except in accordance with the terms
hereof, this Agreement shall not be assignable by any party without the express
written consent of the other parties hereto; provided, however that that Parent
or Acquisition Sub may assign in their sole discretion and without the consent
of any other party, any or all of their rights, interests and obligations under
this Agreement to any direct or indirect wholly owned subsidiary of Parent, but
no such assignment shall relieve Parent or Acquisition Sub of their obligations
hereunder.

 

6.6           Third Party Beneficiaries.   Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person, other than the parties
hereto and their respective permitted successors and assigns, any right, benefit
or remedy of any nature. 

 

6.7           Counterparts. This Agreement may be executed and delivered
(including by facsimile or other form of electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

6.8           Entire Agreement.  This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among or between any of the parties with respect to the subject matter hereof.

 

6.9           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Body to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party
hereto.  Upon such a determination, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

6.10         Specific Performance.  Each of the parties hereto agrees that
irreparable damage would occur to Parent or Acquisition Sub in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that,
in addition to any other remedy that Parent or Acquisition Sub may have under
Law or in equity, in the event of any breach or threatened breach by each
Stockholder of any covenant or obligation of such Stockholder contained in this
Agreement, Parent and Acquisition Sub shall be entitled to obtain (a) a decree
or order of specific performance to enforce the observance and performance of
such covenant; and (b) an injunction restraining such breach or threatened
breach. Each Stockholder hereby waives any defenses based on the adequacy of any
other remedy, whether at law or in equity, that might be asserted as a bar to
the remedy of specific performance of any of the terms or provisions hereof or
injunctive relief in any action brought therefor by Parent or Acquisition Sub. 

 

 8 

 

 

6.11         Defined Terms.  For the purposes of this Agreement:

 

(a)          Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Merger Agreement.

 

(b)          Each Stockholder shall be deemed to “Beneficially Own” or to have
acquired “Beneficial Ownership” of a security if such Stockholder (a) is the
record owner of such security; or (b) is the “beneficial owner” with respect to
the investment authority of such security (within the meaning of Rule 13d-3
under the Exchange Act).

 

(c)           “Support Period” shall mean the period from the date of this
Agreement through the date upon which this Agreement terminates in accordance
with Section 6.3 hereof.

 

6.12         Action in the Stockholders’ Capacity Only.  Each Stockholder, if a
director or officer of the Company, does not make any agreement or understanding
herein as a director or officer of the Company.  Each Stockholder signs this
Agreement solely in his, her or its capacity as a Beneficial Owner of the
Company Shares, and nothing herein shall limit or affect any actions taken in a
Stockholder’s capacity as an officer or director of the Company, including
complying with or exercising such Stockholder’s fiduciary duties as a member of
the Company Board.

 

6.13         Notices.  Any notice or other communication required or permitted
to be delivered to any party under this Agreement shall be in writing and shall
be deemed properly given and made as follows: (a) if sent by registered or
certified mail in the United States, return receipt requested, then such
communication shall be deemed duly given and made upon receipt; (b) if sent by
nationally recognized overnight air courier (such as DHL or Federal Express),
then such communication shall be deemed duly given and made two Business Days
after being sent; (c) if sent by facsimile transmission before 5:00 p.m.
(California time) on any Business Day, then such communication shall be deemed
duly given and made when receipt is confirmed; (d) if sent by facsimile
transmission on a day other than a Business Day and receipt is confirmed, or if
sent after 5:00 p.m. (California time) on any Business Day and receipt is
confirmed, then such communication shall be deemed duly given and made on the
Business Day following the date which receipt is confirmed; and (e) if otherwise
actually personally delivered to a duly authorized representative of the
recipient, then such communication shall be deemed duly given and made when
delivered to such authorized representative, provided that such notices,
requests, demands and other communications are delivered to the address set
forth below, or to such other address as any party shall provide by like notice
to the other parties to this Agreement:

 

 9 

 

 

if to Parent or Acquisition Sub:

 

VTech Holdings Limited

23rd Floor

Tai Ping Industrial Centre

Block 1 57 Ting Kok Road

Tai Po NT Hong Kong

Attention: Yu Wai Chang

Facsimile: +852-22627486

 

with a copies to:

 

Orrick, Herrington & Sutcliffe LLP

405 Howard Street

San Francisco, CA 94105-2669

Attn: Richard V. Smith, Esq.

Facsimile: (415) 773-5759

email: rsmith@orrick.com

 

Orrick, Herrington & Sutcliffe LLP

1000 Marsh Road

Menlo Park, CA 94025-1015

Attn: Mark Seneca, Esq.

Facsimile: (650) 614-7401

email: mseneca@orrick.com

 

if to a Stockholder, to: the address for notice set forth on the signature page
hereto

 

with a copy to:

 

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: John W. Campbell

Facsimile: 415-268-7522

email: jcampbell@mofo.com

 

6.14         Governing Law and Submission to Jurisdiction.  This agreement is
made under, and shall be construed and enforced in accordance with, the Laws of
the State of Delaware applicable to agreements made and to be performed solely
therein, without giving effect to principles of conflicts of law. Each of the
parties hereto (a) consents to and submits to the exclusive personal
jurisdiction of the Court of Chancery of the State of Delaware, New Castle
County, or, if that court does not have jurisdiction, a federal court sitting in
Wilmington, Delaware in any action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement, (b)
agrees that all claims in respect of such action or proceeding shall be heard
and determined in any such court, (c) shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (d) shall not bring any action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement in any
other court. Each of the parties hereto waives any defense of inconvenient forum
to the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other Person with respect
thereto.

 

 10 

 

 

6.15         Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.16         Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

6.17         Waiver.  No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No party shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such party; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given. 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  VTech Holdings Limited,   an exempted company incorporated in Bermuda with
limited liability

 

  By:       Name: Allan Wong Chi Yun     Title:    Chairman and Group Chief
Executive Officer         By:       Name: Pang King Fai     Title: President of
the Group         Bonita Merger Sub, L.L.C.,       a Delaware limited liability
company         By:       Name:     Title:

 

[signature page to Tender and Support Agreement]

 

 

 

 

  [Stockholder]         By:       Name:     Title:

 

[signature page to Tender and Support Agreement]

 

 

 

 

Exhibit A

 

IRREVOCABLE PROXY

 

The undersigned stockholder of LeapFrog Enterprises, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints VTech Holdings Limited,
an exempted company incorporated in Bermuda with limited liability (“Parent”),
and any designee thereof, as the sole and exclusive attorney and proxy of the
undersigned, with full power of substitution, to the full extent of the
undersigned’s rights with respect to the shares of capital stock of the Company
owned by the undersigned beneficially and of record as of the date hereof
(collectively, the “Company Shares”), during the Support Period (as defined
below). As used herein, the term “Support Period” shall mean the period from the
date of the Tender and Support Agreement, dated as of February 5, 2016, by and
among Parent, Acquisition Sub and the stockholders of the Company set forth on
Schedule I thereto (the “Support Agreement”) until the earliest to occur of: (i)
the Effective Time (as defined in the Agreement and Plan of Merger Agreement,
dated as of February 5, 2016, by and among Parent, Acquisition Sub and the
Company (the “Merger Agreement”)), (ii) the valid termination of the Merger
Agreement in accordance with its terms or (iii) the mutual written consent of
Parent and the undersigned stockholder. The undersigned stockholder hereby
revokes any and all previous proxies with respect to the undersigned's Company
Shares that conflict with this proxy and no subsequent proxies (whether
revocable or irrevocable) shall be given (and if given, shall not be effective)
by the undersigned with respect to the Company Shares that conflict with this
proxy.

 

This proxy and power of attorney is intended to be irrevocable in accordance
with the provisions of Section 212(e) of the General Corporation Law of the
State of Delaware and is coupled with an interest sufficient in law to support
an irrevocable proxy and is granted in consideration of Parent entering into the
Merger Agreement and the Support Agreement, and shall be valid and binding on
any person to whom the undersigned stockholder may transfer any of its Company
Shares. The attorney and proxy named above will be empowered at any time during
the Support Period to vote or act by written consent with respect to the Company
Shares at every annual, special, adjourned or postponed meeting of the Company’s
stockholders, and in every written consent in lieu of such a meeting, or
otherwise, as provided below. The power of attorney granted herein is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity of the undersigned stockholder of the Company.

 

The attorney and proxy named above may only exercise this proxy to vote the
Company Shares subject hereto at any time during the Support Period at any
meeting of the stockholders of the Company called for such purpose, and at every
adjournment or postponement thereof (or in any other circumstances upon which a
vote, consent or approval is sought, including by written consent) (a) in favor
of the adoption of the Merger Agreement and the approval of the Merger (as
defined in the Merger Agreement) and the other transactions contemplated by the
Merger Agreement, and (b) against the approval of any (i) Acquisition Proposal
(as defined in the Merger Agreement), (ii) reorganization, recapitalization,
dissolution, liquidation or winding-up of the Company or any other extraordinary
transaction involving the Company, in each case other than the Offer (as defined
in the Merger Agreement), the Merger or any of the other transactions
contemplated by the Merger Agreement, (iii) any change in persons who constitute
the Company Board (as defined in the Merger Agreement), other than in connection
with any appointment by Parent of directors to the Company Board pursuant to
Section 1.4 of the Merger Agreement or (iv) corporate action (including any
amendment of the Company’s certificate of incorporation or bylaws) the
consummation of which would or could reasonably be expected to frustrate,
prevent, or delay the consummation, of any of the transactions contemplated by
the Merger Agreement.

 

* * * * * *

 

 A-1 

 

 

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 

Dated:      February __, 2016

 

[STOCKHOLDERS]

 

 A-2 

 